UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JEONG-SUK NO,

                                  Plaintiff,
                                                                    19-CV-11406 (CM)
                      -against-
                                                                 ORDER OF DISMISSAL
FACEBOOK; GMAIL; YAHOO EMAIL;
GOOGLE; SKYPE; APPLE,

                                  Defendants.

COLLEEN McMAHON, Chief United States District Judge:

          By order dated December 16, 2019, the Court directed Plaintiff, within thirty days, to

submit an amended request to proceed in forma pauperis (“IFP application”) or pay the $400.00

in fees required to file a civil action in this Court. That order specified that failure to comply

would result in dismissal of the complaint. Plaintiff has not filed an amended IFP application or

paid the fees. Accordingly, the Court dismisses the complaint without prejudice. See 28 U.S.C.

§§ 1914, 1915.

          The Clerk of Court is directed to transmit a copy of this order to Plaintiff and note service

on the docket. 1 The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:      January 24, 2020
            New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge


1
    Plaintiff has consented to receive electronic service of Court filings. (ECF No. 3.)
